Dear Mr. Westmoreland:
You have requested an opinion of the Attorney General regarding the proper use of the proceeds of an ad valorem tax by the Vernon Parish Health Unit (Unit). You specifically ask whether it is legally permissible for the Unit to utilize a portion of the proceeds of a three mill property tax renewal for the operation of an animal control shelter to be constructed on property owned by the Vernon Parish Police Jury.
The proposition approved by the voters of the parish reads as follows:
     "Shall the Parish of Vernon, State of Louisiana (the `Parish'), levy a three (3) mills tax on all the property subject to taxation within the Parish for a period of five (5) years beginning with the year 1994 and ending with the year 1998, for the purpose of furnishing the Parish's portion of funds to maintain and operate the Vernon Parish Health Unit?"
In answer to your question, I refer you to R.S. 39:704 which states:
     "The proceeds of any special tax shall constitute a trust fund to be used exclusively for the objects and purposes for which the tax was levied.  The records of the taxing authority shall clearly reflect the objects and purposes for which the proceeds of the tax are used."
In accordance with the provisions of this statute, it has been consistently held by this office that proceeds of a special tax must be used solely for the purpose(s) set out in the proposition approved by the voters.  The proposition states that the tax will be used to maintain and operate the Vernon Parish Health Unit.
Since the scope of the authority for expenditure of millage revenues is concomitant to the consent of the electorate, the ordinary sense of the words contained in the proposition is dispositive of their meaning for the electorate approving the special millage.  While the control of rabies in unattended animals is beneficial to the citizens of this state, the use of the ad valorem tax revenues in question granted by the electorate is limited to the maintenance and operation of the Unit.  The proposition does not authorize the use of revenues for the operation and maintenance of a separate animal and control shelter.
Thus, it is the opinion of this office that the ad valorem tax revenues generated or to be generated by the proposition, in question, cannot be used for the purpose of the general operation of an animal control shelter.
Parenthetically, it should be noted that the parish could request the voters to rededicate the proceeds of the tax, in question, so as to include the general operation of the shelter.
Trusting this adequately responds to your request, I am
Yours very truly,
                           RICHARD P. IEYOUB Assistant Attorney General
BY: ROBERT E. HARROUN, III Assistant Attorney General RPI/Rob3/bb 0329R